Citation Nr: 0303185	
Decision Date: 02/24/03    Archive Date: 03/05/03	

DOCKET NO.  98-12 196	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a thoracic spine 
disorder. 

2.  Entitlement to service connection for a gastrointestinal 
disorder, to include irritable bowel syndrome and a stomach 
disorder. 

3.  Entitlement to service connection for a headache 
disorder. 

4.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney




ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Lincoln, Nebraska, that denied the benefits 
sought on appeal.  The veteran, who had active service from 
August 1989 to August 1992, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.

In a decision dated in February 2001 the Board denied 2 
increased evaluation issues then on appeal and remanded 7 
service-connected issues to the RO for additional 
development.  After completion of the development requested 
by the Board, a rating decision granted three of the service-
connected issues and continued to deny service connection for 
the issues set forth on the title page of this decision.  The 
case was then referred to the Board for further appellate 
review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is not currently shown to have a thoracic 
spine disorder.

3.  The veteran is not shown to have a gastrointestinal 
disorder, including an illness manifested by signs of 
symptoms of a chronic gastrointestinal disability.

4.  The veteran's headaches are attributable to a known 
clinical diagnosis and are not shown to be causally or 
etiologically related to service.

5.  The veteran has not been diagnosed as having PTSD.


CONCLUSIONS OF LAW

1.  A thoracic spine disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2000); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).

2.  A gastrointestinal disorder, including irritable bowel 
syndrome and a stomach disorder was not incurred in or 
aggravated by active service, nor may one be presumed to have 
been so incurred.  38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 
(2002).

3.  Headaches were not incurred in or aggravated by active 
service, nor may they be presumed to have been so incurred.  
38 U.S.C.A. §§ 1110, 1117, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.317 (2002).

4.  Post-traumatic stress disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 
(2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) which became 
law in November 2000.  The VCAA applies to all pending claims 
for VA benefits and provides, among other things, that the VA 
shall make reasonable efforts to notify a claimant of the 
evidence necessary to substantiate a claim for benefits under 
laws administered by the VA.  The VCAA also requires the VA 
to assist a claimant in obtaining that evidence.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002); 38 C.F.R. § 3.159 (2002).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of information and evidence needed to 
substantiate and complete a claim.  Collectively, the 
December 1997 rating decision, the Statement of the Case and 
the Supplemental Statements of the Case issued in connection 
with the veteran's appeal have notified the veteran of the 
evidence considered, the pertinent laws and regulations and 
the reasons his claims were denied.  In addition, letters to 
the veteran dated in June 2001 and July 2002, as well as the 
Supplemental Statement of the Case dated in June 2002 have 
specifically notified the veteran of the VCAA, including the 
division of responsibilities between the VA and the veteran 
in obtaining evidence.  Under these circumstances, the Board 
finds that the notification requirements of the VCAA have 
been satisfied.  Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the veteran's service medical records are associated with the 
claims file, and private medical records have either been 
obtained or were submitted by the veteran.  In addition, the 
veteran has been afforded several VA examinations in 
connection with his claims.  While the veteran's 
representative has suggested that these examinations are 
inadequate for purposes of this appeal, the veteran's 
representative has not offered any reasons or bases for that 
assertion.  After reviewing the examination reports the Board 
finds that the examinations are adequate for purposes of this 
appeal.  

Lastly, the veteran and his representative have not made the 
RO or the Board aware of any additional evidence that needs 
to be obtained in order to fairly decide the veteran's 
appeal.  Therefore, the Board finds that all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal has been obtained.  Simply put, the record 
appears to be complete.  Accordingly, the case is now ready 
for appellate review.


Background and Evidence

The veteran's service medical records include a report of a 
November 1988 physical examination performed upon the 
veteran's entry into service and it contains no pertinent 
complaints, defects or abnormalities.  A service medical 
record dated in January 1990 shows the veteran was seen with 
complaints of stomach flu and headaches of two weeks' 
duration.  Following evaluation, the assessment was a 
possible stomach virus.  The veteran was later assessed by a 
physician as having constipation.  A report of a medical 
examination performed in May 1992 in connection with the 
veteran's separation from service shows no pertinent defects 
or abnormalities.  On the Report of Medical History portion 
of that examination the veteran denied ever having had or 
currently having frequent or severe headaches and dizziness 
or fainting spells.

A report of a VA general medical examination performed in 
November 1992 shows the veteran related complaints of 
paresthesia of the hands and feet, as well as complaints 
referable to the knees and right foot.  There were no 
thoracic spine, gastrointestinal, headaches or psychiatric 
complaints.

A VA Form 21-4138 (Statement in Support of Claim) from the 
veteran dated in April 1997 shows the veteran filed claims 
for service connection for disorders which included PTSD, a 
back condition (all three segments) irritable bowel syndrome, 
a stomach condition and headaches.

A report of a VA spine examination performed in September 
1997 shows the veteran reported that he injured his 
lumbosacral spine in Germany in early 1990 when he was 
lifting a piece of equipment while repairing a bulldozer, 
twisting his back and experiencing immediate pain.  When 
queried about the thoracic spine the veteran stated that he 
could recall no time while in the service that he had a 
problem with his thoracic spine.  With respect to the 
cervical spine the veteran suggested that he had some 
headaches that may or may not be attributable to a cervical 
spine problem.  Following the examination the pertinent 
diagnosis was that the thoracic spine was considered normal.

A report of a VA psychiatric examination performed in October 
1997 shows the veteran reported that while stationed in 
Germany he began to have occasional dizziness with mild to 
moderate headache that would be episodic.  He also stated 
that when he became hot with dizziness, nausea would appear.  
The veteran also related that while in Kuwait dizziness 
became more pronounced and his headaches also became more 
severe.  He stated that the headaches had persisted up to the 
present time and occurred approximately twice a week in a 
relatively severe state.  Following the mental status 
examination the examiner indicated that the veteran reported 
dizziness and persistent episodic headaches that occurred 
during service and continued to occur at the present time.  
It was noted that there was some indication of mild to 
moderate stress sensitivity that had been prolonged and 
started during the military service.  The examiner noted that 
the veteran may have some physical equivalence of stress such 
as low back pain, dizziness, headaches and some digestive 
problems, but more conclusive was a profile of mild to 
moderate dysthymia existing over the last several years.  The 
examiner stated that there was no connection between this and 
any service-connected problems.  Following the examination 
the pertinent diagnoses were symptoms of periodic headache 
and dizziness, service connected per veteran's history; 
dysthymia, mild to moderate, not service connected; and no 
psychiatric diagnosis made at this time that is service 
connected.

A report of a private examination dated in October 1997 shows 
the veteran reported three major problems consisting of 
headaches, dizziness and visual problems.  With respect to 
the headaches the veteran described the headaches as frontal 
and occurring about twice a week.  The veteran stated that 
the headaches began when he was in basic training and he 
thought that they may have been related to stress, but he 
indicated that they were actually more frequent now than they 
were then.  Following the examination the assessment was 
vascular headaches which were associated with lightheadedness 
which sounded sort of vasovagal.  The veteran also had 
photophobia and eye pain with the headaches and were part of 
the headaches.  The examiner noted that the veteran did not 
have any abnormalities on neurologic examination.

A statement from the veteran's wife received in August 1997 
indicates that she had known the veteran since he was 
separated from service and that he had had problems which 
included his back and headaches.  She noted that the veteran 
was very irritable at times and that he had dreams about dead 
people and about Kuwait in general.

In a statement from the veteran received in August 1997 he 
indicated that he injured his back in basic training but was 
unable to receive treatment until arriving at his first duty 
station in Germany in January 1990.  The veteran also related 
complaints pertaining to his foot.

A July 1997 statement from a readjustment-counseling 
specialist at the Vet Center related that the veteran was a 
heavy equipment (construction) repairman during service.  It 
was noted that while in Germany the veteran's unit helped get 
other units' equipment ready and sent over for Operation 
Desert Storm and that after the war his unit was sent to 
Kuwait and Saudi Arabia to prepare the equipment for shipment 
back to Germany.  The statement went on to relate,

Then, when they arrived at their base 
there were 25 (supposedly Iraqi) bodies 
in the Sewer system at their base.  This 
was the most traumatic experience for 
[the veteran].  He had to help pull them 
out and clean out the sewer system.  This 
was something he'll never forget.  He has 
had dreams about the bodies ever since.  
The dreams are not near as often now.  
The dreams are now of dead people talking 
to him.  Even this is unnerving for him 
when it happens, which can be as often as 
every month.

Although the fighting was over and there 
were a few times they had to put on their 
MOPP (chemical/biological protection) 
gear.  The continued uncertainty of the 
situation and potential threat they 
thought they were still under added to 
the stress [the veteran] felt.  Work was 
also stressful as he was in charge of the 
Division construction equipment.  The 
other mechanic assigned wasn't much help.  
There were long days with little break.  
He felt responsible for what was getting 
done, without the rank to ensure that the 
work was completed.

Prior to being sent to Kuwait they didn't 
have a lieutenant.  Then, they were 
assigned one right before they left.  
This officer didn't know what was going 
on.  The situation was made worse by that 
inexperience.

Their Company Commander (a Captain) was 
airborne qualified and made them run 
every morning in Kuwait.  With the smoke 
in the air from the burning oil wells, 
and the sand, it was not easy to breathe.  
[The veteran] wonders if this hasn't had 
an effect on his health.

The above described experience, the 
extreme stress he was under at his job, 
plus the uncertainty of the whole 
situation at the time added much to the 
pressure of the situation.  This all had 
its affect on [the veteran].  He has been 
quite restless since assignment in 
Southwest Asia.  He has had more problems 
with his concentration and feels this is 
a direct result of his military 
experience.

A Board decision dated in February 2001 reflects that the 
veteran's claims for service connection were returned to the 
RO for additional development, which included affording the 
veteran examinations pertaining to his claims for service 
connection for a thoracic spine disorder, a headache disorder 
and gastrointestinal disorders.

Pursuant to the Board's remand, a letter from the RO to the 
veteran dated in June 2001 informed him of the VCAA and 
provided the veteran authorizations for release of medical 
records to permit the RO to obtain private medical records.

A computer printout dated in July 2001 reflects that the 
veteran failed to report for VA examinations of the 
intestines, stomach and duodenum.

Reports dated in May and October 2001 of a VA spine 
examination contained no complaints or diagnosis pertaining 
to the thoracic spine.  The May report does relate that the 
veteran experienced occasional pain in the neck that was 
accompanied by significant migraine headaches.  The examiner 
noted that the veteran took medication for migraines.  X-rays 
of the thoracic spine disclosed no evidence of significant 
degenerative disc disease and all disc spaces were well 
maintained.

A statement dated in November 2001 from Jan C. Weber, M.D., 
relates that the veteran reported to Dr. Weber that he had 
headaches when he was in service.  Dr. Weber indicated that 
he could not explain why the veteran denied this in his 
service records and specifically at the time of his discharge 
examination.  It was noted that the headaches worsened in 
1997 when the veteran fell off scaffolding.  The veteran's 
headaches were described as "pretty characteristic 
migraines."  Dr. Weber indicated that the reason he felt that 
the headaches were service connected was because the veteran 
told him that they started when he was in basic training.

A rating decision dated in November 2001 granted service 
connection for cervical and lumbar spine disabilities.

A report of a VA examination for neurological disorders dated 
in June 2002 reflects that the examiner reviewed the medical 
records contained in the veteran's claims file.  It was noted 
that the veteran stated that his headaches began around 1989 
and became more severe over time and that he now experienced 
headaches once a week.  Medical records brought by the 
veteran reflected a diagnosis of mixed headaches, basilar 
migraines and syncopal episodes that occurred twice a month.  
The diagnoses following the examination were mixed headaches, 
basilar migraine headaches and syncopal episodes secondary to 
headaches.  With respect to whether the current migraine 
headaches were incurred during service the examiner reviewed 
two pieces of documentation from a neurologist that stated 
the veteran mentioned that his headaches began during 
service.  The veteran stated that some of his medical records 
had been lost.  The examiner stated that he could find any 
health care visits in the medical records where headaches 
were being attended to, but the veteran stated that he went 
for treatment for his headaches while in Germany and was 
given Motrin.  The examiner indicated that all of the 
information obtained was from the veteran himself.  The 
veteran stated that his headaches began and worsened 
incrementally in 1989 when he was firing M-60 weapons.  
"Based on that statement, it would appear that his current 
migraine headaches had their inception during his active-duty 
days."  

A July 2000 statement from Lorraine L. Edwards, M.D., 
indicated that the veteran's diagnosis was mixed headache 
pattern with tension and possible basilar migraines.  It was 
indicated that the headaches did predate his accident, but 
that since the fall in 1997 they did seem to have been 
exacerbated or aggravated by the fall.

Private medical records apparently dated between 1985 and 
2002 reflect chiropractic treatment for complaints which 
included headaches syncope and low back pain. 

Private medical records from Dr. Edwards dated in 2000 and 
2001 reflects treatment for headaches.  A record dated in 
February 2000 shows the veteran related that he had problems 
with occipital headaches over the years, but that after a 
fall in August 1997 they became much more frequent and 
severe.  The impression generally was of mixed headaches and 
basilar migraines.  A record dated in July 2002 showed 
pertinent impressions of mixed headache and basilar migraine. 

An October 2002 statement from Dr. Edwards indicates that she 
had reviewed medical records provided by the veteran 
regarding his headaches and "possible service-connected 
disorder."  She indicated that the only reference to 
headaches that she could find within the medical records from 
service had to do with a visit in 1990 associated with flu-
type symptoms.  She noted that a history form filled out in 
1988 had no indication of a previous history of significant 
headache or fainting spells, but in her clinic the veteran 
stated that he had episodes of syncope as a teenager 
associated with overheating and sports.  The veteran 
indicated that these continued while he was in Kuwait and 
that over time they had become much more frequent and severe.  
It appeared that his syncopal episodes were related to his 
headaches.  She concluded that while his headache and syncope 
clearly predated his time in service, according to his own 
historical fact, they clearly have been more of a problem 
since being in service and therefore one could say that they 
have been aggravated by his time in service.


Law and Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from a 
disability resulting from an injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in the line 
of duty, in the active military, naval or air service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service 
connection may also be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in service.  38 C.F.R. § 3.303(b).  Generally to prove 
service connection the record must contain:  (1) Medical 
evidence of a current disability, (2) medical evidence, or in 
certain circumstances, lay testimony, of an inservice 
occurrence or aggravation of an injury or disease, and (3) 
medical evidence of a nexus between the current disability 
and the inservice disease or injury.  Pond v. West, 3 Vet. 
App. 341, 346 (1999); Caluza v. Brown, 7 Vet. App. 498 
(1995).

With respect to claims for service connection under 
38 U.S.C.A. § 1117 based on service in the Persian Gulf, the 
VA may pay compensation to a Persian Gulf veteran with a 
qualifying chronic disability that became manifest during 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
during the applicable presumptive period.  A "qualifying 
chronic disability" means a chronic disability resulting from 
any of the following (or any combination of any of the 
following):  (1) An undiagnosed illness, (2) a medically 
unexplained chronic multisystem illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (3) any 
diagnosed illness that the VA determines in regulations 
prescribed warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a).  Signs or symptoms that may be a 
manifestation of an undiagnosed illness or a chronic 
multisystem illness include the following:  (1) Fatigue, 
(2) unexplained rashes or other dermatological signs or 
symptoms, (3) headache, (4) muscle pain, (5) joint pain, (6) 
neurological signs and symptoms, (7) neuropsychological signs 
or symptoms, (8) signs or symptoms involving the upper or 
lower respiratory system, (9) sleep disturbances, (10) 
gastrointestinal signs or symptoms, (11) cardiovascular signs 
or symptoms, (12) abnormal weight loss, and (13) menstrual 
disorders.  38 U.S.C.A. § 1117(g).

The regulation implementing the statute provides, in relevant 
part, that the disability must become manifest during active 
service in the Southwest Asia Theater of Operations during 
the Persian Gulf War, or to a degree of 10 percent or more 
not later than December 31, 2006.  Further, history, physical 
examination, and laboratory tests cannot attribute the 
disability to any known clinical diagnosis.  38 C.F.R. 
§ 3.317(a)(1)(i-ii).


A.  Thoracic Spine Disorder

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a thoracic spine 
disorder.  While the veteran requested consideration of 
service connection for all segments of the cervical spine, 
and the Board would observe that service connection has been 
granted for cervical and lumbar spine disorders, the record 
fails to demonstrate that the veteran currently has any 
thoracic spine disorder.  In this regard, the Board would 
note that no thoracic spine complaints, clinical findings or 
diagnosis were recorded at the time of a November 1992 
general medical examination and following a September 1997 VA 
examination the pertinent diagnosis was that the thoracic 
spine was considered normal.  In addition, X-rays taken in 
conjunction with the VA examination performed in May 2001 
failed to identify any thoracic spine disorder.

It is also significant that none of the private medical 
records submitted by the veteran contain any evidence of a 
thoracic spine disorder and the veteran was clearly advised 
of the need to submit evidence of a current disorder by way 
of a letter from the RO to the veteran in June of 2001.  The 
veteran was also provided appropriate forms which would 
permit the RO to obtain relevant private medical records, but 
the veteran requested no assistance in obtaining any such 
records, nor did he or his attorney submit any medical 
evidence that the veteran currently has a thoracic spine 
disability.  

Simply put, in the absence of evidence of a present 
disability, there can be no valid claim.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  Accordingly, in the 
absence of medical records which show treatment for the 
thoracic spine during or following service, coupled with the 
absence of any medical evidence demonstrating the current 
presence of a thoracic spine disorder, the preponderance of 
the evidence is against the veteran's claim for service 
connection.  Accordingly, service connection for a thoracic 
spine disorder must be denied.


B.  Gastrointestinal Disorder

The veteran's service medical records are completely silent 
as to the presence of any chronic gastrointestinal disorder.  
The veteran was seen for gastrointestinal complaints in 
January 1990 which was initially assessed as a possible 
stomach virus, but later assessed by a physician as 
constipation.  In any event, service medical records contain 
no further gastrointestinal complaints, clinical findings or 
diagnosis in the veteran's remaining years in service.  In 
addition, no pertinent complaints or abnormalities were shown 
on the physical examination performed in May 1992 in 
connection with the veteran's separation from service.

Furthermore, the medical records dated following service 
contain no evidence of any gastrointestinal disorder, 
including gastrointestinal signs or symptoms which could 
possibly be manifestations of an undiagnosed illness.  The 
Board would also observe that there is no indication of a 
diagnosis of irritable bowel syndrome or any stomach 
disorder.  Significantly, the record reflects that the 
veteran did not appear for a VA examination scheduled 
following the Board's remand in order to assist him in 
obtaining evidence to substantiate his claim.  

In the absence of evidence of a gastrointestinal disorder 
during service or following separation from service, 
including signs or symptoms which could possibly be 
reflective of an irritable bowel syndrome, a stomach disorder 
or other undiagnosed illness, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a gastrointestinal disorder.  
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
Accordingly, service connection for a gastrointestinal 
disorder is denied.


C.  Headache Disorder

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of a headache disorder 
during service.  The veteran's service medical records do 
show that in January 1990 the veteran was seen for complaints 
which included headaches, but those complaints were 
attributable to either a stomach virus or constipation.  
Significantly, at the time of the veteran's separation from 
service he denied ever having had or currently having 
frequent or severe headaches or dizziness or fainting spells.

Medical records dated following separation from service 
include a report of a November 1992 VA examination in which 
no complaints of headaches were reported by the veteran.  
Subsequently dated private and VA medical records clearly 
document the presence of variously diagnosed headache 
disorders by approximately 1997.  Those diagnoses include 
mixed headaches, vascular headaches and migraine headaches.  

Some of these medical records show the veteran related that 
he began experiencing headaches in basic training in 1989, 
prior to his service in the Persian Gulf and others suggest 
an exacerbation of the veteran's headaches following an 
injury he sustained when he fell off a scaffold in 1997.  In 
this regard, an October 1997 record from Dr. Weber shows the 
veteran reported that his headaches began in basic training 
in 1989 and became more frequent thereafter.  A later dated 
record from Dr. Weber indicates that the veteran's headaches 
began in basic training and worsened in 1997 when he fell off 
scaffolding.  Similarly, the veteran informed the VA examiner 
in June 2002 that his headaches began and worsened 
incrementally in 1989, leading the examiner to conclude that 
the veteran's current migraine headaches had their inception 
during service.  

On the other hand, the veteran informed Dr. Edwards that he 
experienced syncope as a teenager and that it appeared to Dr. 
Edwards that his syncopal episodes were related to his 
headaches.  This led Dr. Edwards to conclude that the 
veteran's headache and syncope clearly predated service, but 
were aggravated during service.  

Essentially, this claim comes down to the veteran's 
credibility and the probative value which can be attached to 
various statements he has made regarding his headaches.  The 
most contemporaneous and earliest relevant statement is that 
contained on the Report of Medical History portion of the May 
1992 examination performed in connection with the veteran's 
separation from service.  In that Report the veteran denied 
ever having had or currently having frequent or severe 
headache or dizziness or fainting spells.  Subsequent medical 
opinions, notably that of Dr. Weber and the examiner who 
performed the June 2002 VA examination clearly based their 
conclusion that the veteran's headaches are related to 
service based exclusively on the veteran's own reported 
history.  In Dr. Weber's November 2001 letter he specifically 
states that the reason he thought the headaches were service 
connected was because the veteran himself told him that they 
started when he was in basic training.  Similarly, the VA 
examiner stated that he could not find documentation of the 
veteran's treatment for headaches in his service medical 
records, but accepted the veteran's statement at the time of 
the examination that his headaches began and worsened 
incrementally during service.  However, that examiner does 
not account for the veteran's denial of ever having had or 
currently having frequent or severe headaches at the time of 
his separation from service.  Interestingly, the veteran 
relates an entirely different history to Dr. Edwards which 
leads her to conclude that the veteran's headaches preexisted 
service and were aggravated during service.  Again, and 
significantly, Dr. Edwards does not account for the veteran's 
denial of headaches upon his separation from service.

The Board finds that the statement the veteran made upon his 
separation from service denying ever having had or currently 
having headaches has greater probative value than statements 
made beginning approximately five years following his 
separation from service.  That statement was made 
contemporaneous with the veteran's service, and is entirely 
consistent with his service medical records which fail to 
document any complaints, treatment or diagnosis of chronic 
headaches during service.  Physicians who have offered an 
opinion that the veteran's headaches began in service, or 
more recently that they preexisted service and were 
aggravated during service, are clearly based upon a history 
provided by the veteran that is not substantiated by his 
service medical records and do not account for the veteran's 
denial of headaches upon his separation from service.  The 
only physician who acknowledges the veteran's denial of 
headaches at the time of his separation from service simply 
states that he doesn't know why the veteran denied 
experiencing headache during service and that he concluded 
that the veteran's headaches were related to service simply 
because the veteran told him so.

Based on this record, the Board finds that the veteran does 
not have a headache disorder which is related to service.  A 
headache disorder was not in any way shown during service 
either in the form of complaints, treatment or diagnosis 
during service and the veteran specifically denied having a 
headache disorder during service when he was separated from 
service.  This statement, the Board finds, has greater 
probative value than later statements in which the veteran 
informed physicians that his headaches either began during 
basic training, or as related by Dr. Edwards, that they began 
prior to service and were aggravated during service.  

The Board also finds that the veteran's headache disorder is 
not due to an undiagnosed illness because the veteran's 
current headache disorder is clearly attributable to a known 
clinical diagnosis.  Indeed, the veteran's claim that his 
headache disorder is due to an undiagnosed illness is simply 
inconsistent with his contention that it began during basic 
training prior to his service in Kuwait.  In any event, for 
the reasons stated above, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for service connection for a headache disorder.  Accordingly, 
service connection for a headache disorder is denied.


D.  PTSD

The veteran's service medical records contain no evidence of 
complaints, treatment or diagnosis of any psychiatric 
disorder during service.  Similarly, medical records dated 
following separation from service, specifically a VA 
examination performed in October 1997 and the July 1997 
statement from the Vet Center do not diagnose the veteran has 
having PTSD.  The Board would note that letter to the veteran 
clearly informed him of the need to submit evidence of a 
current disability.

As noted above, in the absence of a present disability, there 
can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992).  Therefore, the Board finds, in the absence 
of a current diagnosis of PTSD, that the preponderance of the 
evidence is against the veteran's claim for service 
connection for PTSD.  Accordingly, service connection for 
PTSD is denied.



ORDER

Service connection for a thoracic spine disorder is denied.

Service connection for a gastrointestinal disorder, to 
include irritable bowel syndrome and a stomach disorder, is 
denied.

Service connection for a headache disorder is denied.

Service connection for PTSD is denied.



		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE: We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

